DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/21 has been entered. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: cancel non-elected claims 19-21.

Reasons for Allowance
Claims 1-18, 22 and 23 have been allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: the prior art neither taught nor suggested the unique combination of elements, specifically:
In claim 1, a semiconductor structure between the first power switching pad, the second power switching pad, and the control pad, the semiconductor structure configured such that a resistance of a power switching path between the first power switching pad and the second power switching pad is based on a control signal provided at the control pad; and a Kelvin connection pad coupled to the second power switching pad on the power semiconductor die;  a Kelvin conductive trace on the power substrate; a Kelvin connection contact coupled to the Kelvin connection pad of each one of the at least two power semiconductor die via the Kelvin conductive trace; and  a control conductive trace coupled to the control pad, wherein the control 
And in claim 22, a first power switching contact coupled to the first power switching pad of each one of the at least two power semiconductor die; a second power switching contact coupled to the second power switching pad of each one of the at least two power semiconductor die; a Kelvin connection contact coupled to the second power switching pad of each one of the at least two power semiconductor die separately from the second power switching pad via a Kelvin conductive trace on the power substrate ; and a control conductive trace coupled to the control pad, wherein the control conductive trace is arranged between the first power switching pad and the Kelvin conductive trace on the power substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	3/9/21